Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application, filed 1/17/2019, claims priority to U.S. Provisional Application Ser. No. 62/618,419, filed 1/17/2018.
Election/Restrictions
Claims 1-27 are pending in the application. Applicants’ election without traverse of Group III, claims 19-25, in the reply filed on 1/29/2021 is acknowledged. Accordingly, claims 1-18, 26, and 27 are withdrawn, as drawn to non-elected inventions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 19-25 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. These claims are indefinite because they recite two terms – “augmentation agent” and “associated with” -- which are vague, not commonly understood, and lacking a limiting definition in the specification.
Specifically, regarding augmentation agent, it is not clear what is included in this term. The specification states that the augmentation agent “may include, but is not limited to
a cell nutrient; a 2-3- diphosphoglycerate scavenger; a composition protecting against hemoglobin scavenging of nitrous oxide such as, for example, a stabilized hemoglobin protease, heme lipase, heme metalloprotease, or amino peptidases specific for hemoglobin; an affinity composition for toxins such as, for example, chelating agents or charged chemistries such as, for example, zwitterion entities; a fiber extrudate having specific enzymatic activity for hemoglobin; a paramagnetic material such as, for example, super paramagnetic iron oxide and other paramagnetic including confined O2 within polymer matrices including microparticles containing calcium peroxide and sodium percarbonate and other O2-releasing oxides that may be bound to the film surface, incorporated by way of microparticle dispersion within the matrix, or dispersed within the polymer, the idea being that available O2 within the storage containment avoids anerobic pathways leading to lactic acid production; a cell preservation composition such as, for example, citric acid and citric acid compositions with amino acids such as, for example, arginine, adenosine, and adenine; an anti-coagulation composition such as, for example, citric acid, phosphate, dextrose, and adenine (CPDA); a sanitation composition such as, for example, a biocide, an antibiotic, or a biostatic compound; a surface passivation composition that mitigates pH shifting or reduces surface energy to minimize cell attachment to sidewalls; or combinations thereof.
This definition is by its own terms non-limiting. Additionally, it contains exemplary language (bolded in the quotation above) and other vague and functional language, including “charged chemistries,” “a composition protecting against hemoglobin scavenging,” “a fiber extrudate having specific enzymatic activity for hemoglobin,” “sanitation composition,” and “a cell nutrient.”
The phrase “associated with” is vague and is undefined. It could mean anything from covalently bound to merely “situated near.”
Claim 20 is indefinite because “biological benefit” is vague. The specification provides no clarification of what is intended by this phrase.
Because of these several terms it is not possible to determine the metes and bounds of the invention.
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21, and 23-25 are rejected under 35 U.S.C. §102(a)(1) as anticipated by  US 20060270023 to Leduc, P. et al. Leduc US ‘023 discloses an apparatus containing substrates which are encompassed by these claims. The apparatus comprises an elastomeric material which may be poly (glycerol sebacate) (¶0048, claims 12,27,39,54) (p. 17, ll. 8-9). The device may further comprise (¶¶0052-0053) an additional substance (“augmentation agent,” as instantly recited), which may be embedded within (i.e. “physically mixed,” as recited in claim 23) or affixed to (i.e., “chemically attached,” as recited in claim 24). Leduc US ‘023 discloses that a further substance, an adhesion promoter (¶0056) and a cell growth medium  (¶¶ 0043, 0060) can also be added to this composition, The growth medium by its own terms comprises a nutrient (as recited in claim 25) which confers a “biological benefit,” as recited in claim 20.
Claims 19, 21, 23, and 25 are also rejected under 35 U.S.C. §102(a)(1) as anticipated by US 20160143738 to Matheny, R. Matheny US ‘738 discloses (¶ 0023) a composition comprising poly (glycerol sebacate), an agent which mimics the extracellular matrix, and at least one additional biologically active agent (¶ 0026), which may be, among others, an anticoagulant or an antibiotic (¶ 0032), as recited in claim 25. As the anticoagulant or antibiotic is meant to elute from the matrix, it is mixed with (as recited in claim 23), rather than chemically bound to the polymer support.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 22 is rejected under 35 U.S.C. §103 as unpatentable over US 20160143738 to Matheny, R. in view of Frydrych, M. et al., Polymer 2017, vo. 122, pp. 159-168. As discussed above, Matheny US ‘738 teaches a composition comprising poly (glycerol sebacate), an agent which mimics the extracellular matrix, and at least one additional biologically active agent. Frydrych 2017 teaches (p. 159, col. 2, 1st paragraph)  that, as a biocompatible and biodegradable elastomer designed for soft tissue applications, poly (glycerol sebacate) has several limitations, such as harsh curing conditions and long curing times. Frydrych 2017 further teaches (p. 159, col. 2, 2nd paragraph – p. 160, col 1, 1st paragraph) that poly (glycerol sebacate urethane) can be used for the same purposes as poly (glycerol sebacate) while it overcomes these limitations – that it can be prepared under milder conditions. Therefore, motivated by the opportunity to make an equivalent material under more easily achievable and more convenient conditions, it would be obvious to a skilled artisan to substitute poly (glycerol sebacate urethane) for poly (glycerol sebacate) in the composition taught by Matheny.
For the same reason, Claim 22 is rejected under 35 U.S.C. §103 as unpatentable over  Leduc US ‘023 in view of Frydrych 2017. Here too, since the poly (glycerol sebacate urethane) is equivalent in biodegradability and other properties to poly (glycerol sebacate), while conditions for making the polymer substrate are milder when the substrate is poly (glycerol sebacate urethane), it would be obvious to substitute poly (glycerol sebacate urethane) for poly (glycerol sebacate) in the composition taught by Leduc US ‘023.

	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HEIDI REESE/Primary Examiner, Art Unit 1657